78 F.3d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Colvin McCRIGHT, Plaintiff-Appellant,v.Robert BORG;  James H. Gomez;  Attorney General of the Stateof California, Defendants-Appellees.
No. 95-16653.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Colvin McCright, a California state prisoner, appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
McCright contends that his transfer from Folsom State Prison to Pelican Bay State Prison violated his liberty interest under the Due Process Clause to be incarcerated in a prison near his home in San Francisco.   McCright's intrastate prison transfer does not "present the type of atypical, significant deprivation in which a state might conceivably create a liberty interest."  See Sandin v. Conner, 115 S.Ct. 2293, 2301 (1995);  see also Meachum v. Fano, 427 U.S. 215, 225 (1976) (the Due Process Clause does not itself protect a prisoner against intrastate prison transfers).   We therefore affirm the district court's summary judgment on McCright's due process claim.


4
McCright also contends that he was transferred in retaliation for pursuing civil rights litigation.   Because he failed to introduce any evidence showing that the prison transfer was in retaliation for his efforts to redress civil rights violations, see Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995), we affirm the district court's summary judgment.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3